Per Curiam:
Plaintiff has heretofore had an examination of the defendant before trial concerning the matters in the complaint which were denied by the defendant. Concededly the examination now sought deals exclusively with the affirmative defenses of accord and satisfaction and payment, as to which the plaintiff will not be permitted to examine the defendant. The order should be reversed, with ten dollars costs and disbursements, and the motion to vacate the notice for taking of the testimony of the witnesses granted, with ten dollars costs. Present — Clarke, P. J., Laughlin, Dowling, Page and Greenbaum, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.